          Case 5:16-cv-03260-BLF Document 645 Filed 08/07/19 Page 1 of 3



 1 SPENCER HOSIE (CA Bar No. 101777)
   shosie@hosielaw.com
 2 DIANE S. RICE (CA Bar No. 118303)
   drice@hosielaw.com
 3 BRANDON C. MARTIN (CA Bar No. 269624)
 4 bmartin@hosielaw.com
   DARRELL R. ATKINSON (CA Bar No. 280564)
 5 datkinson@hosielaw.com
   FRANCESCA M. S. GERMINARIO (CA Bar No. 326208)
 6 fgerminario@hosielaw.com
   HOSIE RICE LLP
 7 600 Montgomery Street, 34th Floor
 8 San Francisco, CA 94111
   (415) 247-6000 Tel.
 9 (415) 247-6001 Fax
10
11
                             UNITED STATES DISTRICT COURT
12                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   SAN JOSE DIVISION
13
     SPACE DATA CORPORATION,                  Case No. 5:16-cv-03260-BLF (NC)
14
                   Plaintiff,                NOTICE OF CHANGE IN COUNSEL
15                                           FOR SPACE DATA CORPORATION
     v.                                      AND [PROPOSED] ORDER
16
   ALPHABET INC., GOOGLE LLC, and            Courtroom: 3, Fifth Floor
17 LOON LLC,                                 Judge:     Hon. Beth Labson Freeman
18                                           Date Filed: June 13, 2016
             Defendants.
19                                           Trial Date: None set

20
21
22
23
24
25
26
27
28

     NOTICE OF CHANGE IN                                Case No. 5:16-cv-03260-BLF (NC)
     COUNSEL FOR SPACE DATA
          Case 5:16-cv-03260-BLF Document 645 Filed 08/07/19 Page 2 of 3



 1
 2          PURSUANT TO CIVIL LOCAL RULE 5-1(C)(2)(C), PLEASE TAKE NOTICE
 3 OF THE FOLLOWING CHANGE IN COUNSEL FOR PLAINTIFF SPACE DATA
 4 CORPORATION:
 5          Hosie Rice LLP, and Hosie Rice LLP attorneys Spencer Hosie, Diane S. Rice,
 6 Brandon C. Martin, Darrell R. Atkinson and Francesca M.S. Germinario, 600 Montgomery
 7 Street, 34th Floor, San Francisco, CA 94111, telephone number (415) 247-6000, facsimile
 8 (415) 247-6001, cease to be involved with this case.
 9          Eric C. Liebeler of Stinson LLP entered an appearance as counsel for Plaintiff Space
10 Data Corporation on August 2, 2019. See ECF 642. All pleadings, orders, and notices
11 should henceforth be served upon Eric C. Liebeler, 1775 Pennsylvania Avenue, NW, Suite
12 800, Washington, DC 20006, telephone number (202) 728-3006, facsimile (202) 572-9973,
13 email eric.liebeler@stinson.com.
14          Defendants were notified that Hosie Rice LLP would seek leave to be relieved as
15 counsel in this case on August 6, 2019.
16
17 Dated: August 7, 2019                                  HOSIE RICE LLP
18
19
                                                          By: /s/ Spencer Hosie
20                                                        SPENCER HOSIE

21          I consent to the above change in counsel.
22
     Dated: August 7, 2019                                STINSON LLP
23
24
                                                          By: /s/ Eric C. Liebeler
25
                                                          ERIC C. LIEBELER
26                                                        Attorneys for Plaintiff Space Data
                                                          Corporation
27
            I consent to the above change in counsel.
28
                                                    1
     NOTICE OF CHANGE IN                                                Case No. 5:16-cv-03260-BLF (NC)
     COUNSEL FOR SPACE DATA
          Case 5:16-cv-03260-BLF Document 645 Filed 08/07/19 Page 3 of 3



 1
     Dated: August 7, 2019                                SPACE DATA CORPORATION
 2
 3
 4                                                        By: /s/ Gerald Knoblach
                                                          GERALD KNOBLACH
 5                                                        C.E.O.

 6
                                       ATTESTATION CLAUSE
 7
 8          In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that all signatories hereto
 9 concur in this filing.
10
     Dated: August 7, 2019                                /s/ Spencer Hosie
11                                                        Spencer Hosie

12
13                                       [PROPOSED] ORDER
14
            Pursuant to the forgoing notice, the change in counsel is APPROVED.
15
     IT IS SO ORDERED.
16
17
18 Dated: _____________________, 2019
19
20                                                __________________________________
                                                  HON. BETH LABSON FREEMAN
21
                                                  UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28
                                                      2
     NOTICE OF CHANGE IN                                                 Case No. 5:16-cv-03260-BLF (NC)
     COUNSEL FOR SPACE DATA
